DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/853,427, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1-3, and 5-6 gets the benefit of the priority date from 05/28/2019.
However, Claims 4, and 7-13 gets the benefit of the current application date 05/08/2020. Claims 4 is not found in the specification of the provisional application.  Claims 7-13 are directed to figure 2 which is not shown or described in the provisional application.


Claim Objections
Claim 1 is objected to because of the following informalities: “a first terminal end” in Line 5 should read “the first terminal end”. 
Claim 7 is objected to because of the following informalities:  “the base member” should read “the planar base member”. 
 Claim 13 is objected to because of the following informalities:  “the planar base” should read “the planar base member”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rontal (US 5727575), further in view of Perry (US 4765037).
In regards to Claim 1, Rontal, in the same field of endeavor discloses, a hair retaining device (Figure 2; Column 4, Lines 8-25), comprising: a tubular base member (Figure 2, 10; Column 4, Lines 8-25) defining an interior volume (Figure 4, 21; Column 4, Lines 39-35); the tubular base member configured to surround a length of a wearer's hair (Figure 2, 2; Column 4, Lines 8-25); the tubular base member having a first terminal end (Figure 2, 3; Column 3, Lines 57-64) and a second terminal end (Figure 2, 4; Column 3, Lines 57-64); the tubular base member further comprising a flexible opening (Figure 1, via 11; Column 4, Lines 1-8) on a first terminal end; the flexible opening configured to widen to allow hair to pass therethrough (Figure 2, shows the wrapping of the hair allowing it through the device; Column 4, Lines 8-25.
Rontal is silent regarding, a strap disposed outwardly from the second terminal end of the tubular base member and a clip disposed on a distal end of the strap.
Perry, teaches a strap (Figure 3, 10; Column 1, Lines 60-70) disposed outwardly and a clip (Figure 3, 18; Column 2, Lines 20-26) disposed on a distal end of the strap. One end of the strap being attached to a device (pacifier) and at the other end to clothing to secure the device in place (Column 1, Lines 20-25). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Rontal’s hair retaining device by  
In regards to Claim 2, 5, and 6, Rontal/Perry discloses the invention substantially as claimed. However, Rontal does not disclose a flexible and selectively adjustable strap, and the clip is configured to attach to a wearer's clothing.
Perry discloses a strap attached to a device (pacifier) at one end and to a wearer’s clothing at the other end, and being flexible and adjustable (Column 1, Lines 30-35; via pulling the strap (Figure 3, 10 through the ring (Figure 3, 17); Column 2, Lines 10-20)).    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Rontal’s hair retaining device by incorporating Perry’s strap to keep the hair 
Regarding Claim 4, Rontal teaches the tubular base member is a textile (abstract).
Regarding Claim 7, Rontal discloses a hair retaining device (Figure 5), comprising: 11a planar base member 10 having a first side 5 on the left side and a second side 5 on the right side configure to surround a length of a wearer’s hair, wherein the first side and the second side are opposing lateral edges of the base member
Rontal is silent regarding, a strap disposed outwardly from a lower longitudinal edge of the planar base member and a clip disposed on a distal end of the strap to attach to a wearer’s clothing.
Perry teaches a strap (Figure 3, 10; Column 1, Lines 60-70) disposed outwardly and a clip (Figure 3, 18; Column 2, Lines 20-26) disposed on a distal end of the strap. One end of the strap being attached to a device (pacifier) and at the other end to clothing to secure the device in place (Column 1, Lines 20-25). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Rontal’s hair retaining device by  
Regarding Claim 10, Rontal teaches the tubular base member is a textile (abstract).
In regards to Claim 8, and 11-13, Rontal/Perry discloses the invention substantially as claimed.  However, Rontal does not disclose a flexible and selectively adjustable strap, and the clip is configured to attach to a wearer's clothing.
Perry discloses a strap attached to a device (pacifier) at one end and to a wearer’s clothing at the other end, and being flexible and adjustable (Column 1, Lines 30-35; via pulling the strap (Figure 3, 10 through the ring (Figure 3, 17); Column 2, Lines 10-20)).    Also, Rontal .
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rontal in view of Perry, further in view of Frame (US 5472003).
Regarding Claims 3 and 9, Rontal is silent regarding the tubular base member comprises an elastic material. 
Frame, in the same field of endeavor, teaches, the tubular base member (Figure 1; 12) comprising 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772